DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  (IVC) should read (SVC).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lower section" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term will be interpreted to read “the distal segment”, for examination on the merits. 
The terms “sized for use in ECMO for a child less than 1 year old”, in claim 9 is a relative term which renders the claim indefinite. The term “sized for use in ECMO for a child less than 1 year old” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “sized for use in ECMO for a child of 1-10 years”, in claim 10 is a relative term which renders the claim indefinite. The term “sized for use in ECMO for a child of 1-10 years” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “sized for use in ECMO for a child more than 10 and less than 21 years old”, in claim 11 is a relative term which renders the claim indefinite. The term “sized for use in ECMO for a child more than 10 and less than 21 years old” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “sized for use in ECMO for an adult at least 21 years of age”, in claim 12 is a relative term which renders the claim indefinite. The term “sized for use in ECMO for an adult at least 21 years of age” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 is indefinite as it is unclear from the language of the claim, what is required. Specifically, the limitations that follow render the claim indefinite; Examiner has amended the claim limitation below to reflect the Examiner’s best understanding of Applicant’s intent, and to be used as the interpretation of the claim for the purpose of continued Examination on the merits.
wherein the central segment (42) where cannula (a) and cannula (b) are attached [[cannula (a)cannula (b)]] enters the vena cava,
 wherein cannula (a) in the distal segment (iii) [[cannula (a)]] is inserted into the left atrium and 
wherein the cannula (b) in distal segment (iii) [[cannula (b)]] is inserted into the vena cava;
	Regarding claims 15-18, the claims require the method be performed on patients having particular conditions, however it is not clear what is required. The limitations do not appear to require any active step of selecting a patient, or any means or step of assessing the health condition. It is entirely unclear what is required by claims 15-18 and the claims are rendered indefinite. 
	Claims 19 and 20 are rejected for depending from a claim which is indefinite. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 13-14, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heilmann et al. (US Pre-Grant Publication 2021/0220542).

Regarding Claim 1, Heilmann teaches (at least Figs. 5, 6, 7, 9) dual lumen single entry point catheter (4), comprising: 
(i) a proximal segment (41) comprising a section of two unjoined cannulas one suitable for transporting oxygenated blood, cannula (a) (hereinafter, “first cannula”), and the other suitable for transporting venous blood, cannula (b) (hereinafter, “second cannula”) (See Fig. 4, showing the proximal region comprising two unlabeled portions of the first cannula (5/51), and the second cannula (6/61))
(ii) a central segment (42) wherein the first cannula (5) and the second cannula (6) are longitudinally joined (See Fig. 4), and 
(iii) a distal segment (43) wherein the first cannula (5) and the second cannula (6) are not longitudinally joined; 
wherein the lumen of the first cannula (5/51) and the lumen of the second cannula (6/61) are configured to operably connect to an exterior oxygenation device with the first cannula connected so as to receive oxygenated blood from the exterior oxygenation device and the second cannula connected so as to deliver venous blood to the exterior oxygenation device (See Fig. 9), 
wherein in the central segment (42) the longitudinally joined first cannula and second cannula are configured to make a single point insertion into the right atrium of a heart via the vena cava (at least Fig. 5), and 
wherein in distal segment (43) the first cannula is configured so as to penetrate an interatrial septum between the right and left atrium and enter the left atrium so as to be able to deliver oxygenated blood into the left atrium (See Fig. 5, including detail view of interatrial septal penetration), and 
wherein in distal segment (43) the second cannula is configured to fit within the right atrium and enter the vena cava so as to receive venous blood and deliver it to the exterior oxygenation device. See fig. 5, showing the distal segment of the second catheter (6) extending through at least the right atrium, and having necessarily been inserted through the vena cava. Furthermore, the device of Heilmann, even if not explicitly stated, is interpreted to be configured to function as claimed because the cannula of Heilmann is capable of placement within the vena cava while still operating.
Regarding Claim 2, Heilmann also teaches the device configured so as to permit a single point insertion to occur via the superior vena cava (SVC) and wherein the second cannula (6) is configured to receive venous blood from the inferior vena cava (See at least Fig. 5).  
Regarding Claim 4, Heilmann also teaches the device fully capable of and fully configured so as to permit a single point insertion to occur via the inferior vena cava (SVC) and wherein the cannula (b) is configured to receive venous blood from the superior vena cava (See Fig. 5).  
Regarding Claim 13, Heilmann teaches an extracorporeal membrane oxygenation (ECMO) system or extracorporeal life support (ECLS) system (Fig. 9) [0048-0050] comprising the dual lumen single entry point catheter of claim 1 (See Fig. 9), an exterior oxygenation device (14) that removes CO2 and oxygenates blood, a pump (15) , and tubing (at least 20, 21) that operably connects the dual lumen single entry point catheter and device so as to permit the passage of blood.  

Regarding Claim 14, Heilmann teaches a method for treating a patient having right heart failure, lung failure, or both, comprising positioning the dual lumen single entry point catheter of claim 1 into the heart of the patient (Fig. 3-5);   wherein the second cannula (6) in proximal segment (41) is attached so as to extract blood to the exterior oxygenation device and the first cannula (5) in proximal segment (41) is attached so as to infuse blood from the exterior oxygenation device (Fig. 9), 
wherein the central segment (42) where the first cannula and the second cannula) are attached enters the vena cava (Fig. 5),
 wherein first cannula in the distal segment (iii) is inserted into the left atrium (See Fig. 5), and 
wherein the second cannula in distal segment (iii) is inserted into the vena cava (at least during insertion);
wherein when the central segment (ii) enters the superior vena cava, then cannula (b) in the distal segment (iii) enters the inferior vena cava, and when the central segment (ii) enters the inferior vena cava, then the cannula (b) in distal segment (iii) enters the superior vena cava. Although Heilmann fails to specifically teach that the device performs in the claimed manner such the recited elements enter respective anatomy, the limitations do not require a step but are describing how the device would operate under hypothetical conditions. Since the device and method of the prior art to Heilmann is identical to the device and method as claimed, the devices must necessarily function the same, and the methods necessarily produce the same outcomes.
Regarding Claim 19, Heilmann also teaches that the dual lumen single entry point catheter is inserted via the superior vena cava (SVC) leaving the inferior vena cava (IVC) unobstructed by the catheter (See Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (US Pre-Grant Publication 2021/0220542).
Regarding claims 3, and 5-12, Heilmann teaches the device of claims 1, 2, and 4, and further teaches a variety of dimension and ranges of dimensions, but fails to teach the specific sizing of the cannulas as claimed. However, is has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this instance, the specific sizing it would have been a matter of routine optimization for a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length and gauge of the cannulas for the purpose of sizing to fit a particular patient group, or to reach a desired withdrawal and/or return location, both with the reasonable expectation of effectively sizing the device for different applications. See also where In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Since the device of the instant invention would not perform differently, the claimed device is not patentably distinct from the prior art. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (US Pre-Grant Publication 2021/0220542), in view of Barbut (US Pre-Grant Publication 2002/0128586).
Regarding Claim 20, Heilman teaches the method of claim 14, but fails to teach that the dual lumen single entry point catheter is inserted via the inferior vena cava (IVC) leaving the superior vena cava unobstructed by the catheter. However, the femoral approach for cardiac surgery and intervention is well known. Barbut teaches a device for arterio-venous perfusion comprising a multi-lumen cannula (See Fig. 3A), wherein the insertion point is in the femoral vein (34). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Heilmann with the femoral access as suggested by Barbut, with the reasonable expectation that selecting the other of the limited number of right atrial access strategies would provide a device operable to perform as desired by Heilman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tal (US Pre-Grant Publication 2016/0114124) teaches a dual tip hemodialysis catheter with a joined central segment.  
Wang et al. (US Pre-Grant Publication 2016/0008531) teaches a dual lumen cannula with separate distal ends and a bifurcated proximal segment.  
Burkhoff (US Pre-Grant Publication 2016/0022896) teaches a cardiac support system having a multi lumen cannula.  
Heilmann (US Pre-Grant Publication 2022/0323663) teaches cannulas for cardiac support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781